Exhibit 10.1

AMENDMENT AND RESTATEMENT OF
LEASE ACQUISITION AGREEMENT



            This Amendment and Restatement of Lease Acquisition Agreement (the
"Agreement"), dated as of October 1, 2011 (the "Effective Date"), is between
Mainland Resources, Inc., a Nevada corporation, whose address is 21 Waterway
Avenue, Suite 300, The Woodlands, Texas 77380 ("Seller"), and Sklar Exploration
Company, L.L.C., a Louisiana limited liability company, whose address is 401
Edwards Street, Suite 1601, Shreveport, Louisiana 71101("Buyer"). Seller and
Buyer are sometimes referred to herein as a "Party" or the "Parties."

RECITALS



            A.     Seller owns certain rights and interests in and to various
oil and gas leasehold estates covering and affecting lands situated in (1)
Sections 11, 12, 14, 15, 16, 21, and 22 in Township 13 North, Range 14 West,
DeSoto Parish, Louisiana, and (2) Section 7, Township 13 North, Range 13 West,
DeSoto Parish, Louisiana (collectively the "Subject Area").

            B.     Pursuant to that certain "Lease Acquisition Agreement"
("LAA") dated effective as of October 1, 2011, by and between Seller and Buyer,
Seller agreed to sell and convey to Buyer and Buyer agreed to purchase and
acquire from Seller all of Seller's right, title and interest in and to all oil,
gas and mineral leases covering lands located in whole or in part within the
Subject Area (collectively, the "Leases"), including, without limitation, those
oil, gas and mineral leases described in Exhibit "A" attached hereto and by
reference made a part hereof (as said Exhibit A may be amended, supplemented or
modified through the Closing Date by written agreement of the Parties).

            C.     In the conduct of Buyer's title review pursuant to Article 4
of the LAA, Buyer determined that Guggenheim Energy Opportunities Fund, L.P., a
Delaware limited partnership ("Guggenheim") owns certain rights and interests in
various overriding royalty interests covering and affecting the Leases to which
the interests of Seller in the Leases are subject (the "Guggenheim ORI"). At
Closing, Guggenheim will sell and convey to Seller, and Seller will purchase and
acquire from Guggenheim, the Guggenheim ORI, such conveyance to be effective
just prior to the Effective Date (the "Guggenheim-Mainland Assignment").

            D.     To facilitate the timely closing of the transactions as
contemplated by the LAA, Seller and Buyer have agreed to enter into this
Agreement as an amendment to, and in replacement of, the LAA.

            NOW THEREFORE, in consideration of the mutual promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Buyer and Seller agree that this Agreement is
hereby adopted as an amendment and restatement of the LAA, as follows:

1



--------------------------------------------------------------------------------



ARTICLE 1


PURCHASE AND SALE



            1.1     Purchase and Sale. Subject to the terms and conditions of
this Agreement, Buyer agrees to purchase from Seller and Seller agrees to sell,
assign and deliver to Buyer, all of Seller's right, title and interest in and to
the following (the "Assets"), delivered at a 75% net revenue interest and
limited to those depths above 100 feet below the stratigraphic equivalent of the
base of the Cotton Valley formation, as identified at 10,260 feet log depth in
the electric log of the Winchester Samuels 23-1 well (API#17-031-24064), for the
consideration specified in Article 2.

            1.2     Assets. "Assets" shall mean all of Seller's right, title and
interest in and to the following:

                        (a)     The Leases, insofar and only insofar as the
Leases cover and affect the depths from the surface of the lands covered thereby
down to 100 feet below the stratigraphic equivalent of the base of the Cotton
Valley formation, as identified at 10,260 feet log depth in the electric log of
the Winchester Samuels 23-1 well (API#17-031-24064);

                        (b)     All unitization, pooling and communitization
agreements, declarations, orders, and the units created thereby relating to the
properties and interests described in Section 1.2(a) and to the production of
oil, gas and other hydrocarbons ("Hydrocarbons"), if any, attributable to said
properties and interests, and all surface leases, permits, rights-of-way,
easements and other surface rights agreements used or held in connection with
the exploration, drilling, production, gathering, treatment, processing,
storing, sale or disposal of Hydrocarbons or produced water from the interests
described in Section 1.2(a); and

                        (c)     To the extent transferable and in Seller's
possession, all of Sellers land records, lease records, contract files, title
records (including abstracts of title, title opinions and memoranda, title
curative documents and broker run sheets) and other records relating to the
items described in Sections 1.2(a) and 1.2(b) but excluding any seismic,
geological, geophysical and interpretative data or information and any
information covered by the attorney-client or attorney work-product privilege or
confidentiality restrictions that prevent their disclosure to Buyer (the
"Records").

ARTICLE 2


PURCHASE PRICE



            2.1     Purchase Price. The purchase price for the Assets shall be
$609,200 (the "Purchase Price"), which represents a purchase price of $230.71
per Net Acre (the "Per Acre Price") for the 2,640.6 aggregate Net Acres covered
by the Leases as set forth in Exhibit A. "Net Acre" shall mean (i) Seller's
undivided interest in the leasehold estate created by the applicable Lease
multiplied by (ii) the number of acres covered by the Lease multiplied by (ii)
the lessor's percentage interest in the oil and gas mineral fee estate in the
land covered by the Lease. "Allocated Value" with respect to a Lease shall mean
an amount equal to the Per Acre Price multiplied by the number of Net Acres set
forth in Exhibit A for such Lease. At Closing, Buyer shall pay, by wire transfer
of immediately available funds, $79,200 of the Purchase Price (the "Guggenheim
Funds") to Guggenheim, for the benefit of Mainland, as Mainland's consideration
to Guggenheim for the Guggenheim-Mainland Assignment.

2



--------------------------------------------------------------------------------



            2.2     Deposit. Contemporaneous with the execution of the LAA,
Buyer delivered to the lender of Seller, Pierco Management, Inc. (the "Lender"),
by wire transfer in immediately available funds according to the wire
instructions provided by Lender, an amount equal to ten percent (10%) of the
Purchase Price (the "Deposit"). The Deposit (and all accrued interest thereon)
shall be held by Lender on behalf of Seller and either: (i) retained at Closing
by Lender, if the Closing is consummated, or (ii) returned to Buyer or retained
by Lender, on behalf of Seller in accordance with Section 9.2 if the Closing is
not consummated.

            2.3     Adjustments to Purchase Price. At Closing, the Purchase
Price shall be adjusted according to this Section 2.3 without duplication as
follows:

                        (a)     adjusted downward for Defect Values (less the
Title Deductible) in accordance with Section 4.6, and the Allocated Value of
each Lease excluded pursuant to Section 4.7 or 4.8; and

                        (b)     adjusted upward by an amount equal to the Per
Acre Price multiplied by the number of Net Acres covered by the Leases in excess
of the aggregate number of Net Acres set forth in Exhibit A if prior to Closing
Seller can demonstrate to Buyer's reasonable satisfaction that the Net Acres
covered by the Leases exceeds the aggregate number of Net Acres set forth in
Exhibit A.

All such adjustments to the Purchase Price shall be set forth on a "Settlement
Statement" which Seller shall prepare and provide to Buyer at least two business
days before Closing. The Settlement Statement shall be approved by Buyer and
Seller on or before Closing. The Purchase Price as so adjusted, less the Deposit
(which shall be retained by Lender on behalf of Mainland at Closing) less the
Guggenheim Funds, shall be paid at Closing and is referred to herein as the
"Closing Amount."

ARTICLE 3


BUYER'S INSPECTION



            3.1     Access to Records. Until Closing, Seller will make available
to Buyer and its representatives at Seller's office or at the office of its
intermediary (Meagher Energy Advisors) during Seller's or such intermediary's
normal business hours, the Records in Seller's or such intermediary's possession
or control relating to the Assets for the purpose of permitting Buyer to perform
its due diligence review.

            3.2     No Representation or Warranty. Except as set forth in this
Agreement, Seller makes no representation or warranty as to the accuracy or
completeness of the Records. Buyer agrees that any conclusions drawn from such
Records shall be the result of its own independent review and judgment.

3



--------------------------------------------------------------------------------



ARTICLE 4


TITLE DEFECTS



            4.1     Defensible Title. The term "Defensible Title" with respect
to a Lease means such title that can be deduced from the applicable parish,
state and federal records (a) to the mineral estate underlying the Leases, and
(b) of Seller in and to the Leases which, subject to and except for Permitted
Encumbrances: (i) results in Seller owning that number of Net Acres with respect
to the Lease equal to the number of Net Acres for the Lease set forth in Exhibit
A, (ii) entitles Seller to not less than an 75% net revenue interest in the
Lease ("NRI") and grants to the lessee all of the rights afforded in a standard
oil, gas and mineral lease, (iii) a reasonable and prudent person engaged in the
business of the ownership, development and operation of oil and gas properties
with the knowledge of all the facts and their legal bearing would be willing to
accept title to such Lease; and (iv) is free and clear of any existing burdens,
leases, lawsuits, mortgages, liens, security interests, encumbrances, claims,
default, lis pendens, and any other defects that would create a material
impairment of use, economic benefit and enjoyment of, or loss of interest in,
the affected Lease by Buyer.

            4.2     Permitted Encumbrances. The term "Permitted Encumbrances"
shall mean:

                        (a)     lessors' royalties, overriding royalties, net
profits interests, production payments, reversionary interests and similar
burdens if the net cumulative effect of such burdens does not operate to reduce
the NRI, either presently or in the future, on a Lease-by-Lease basis, below
75%;

                        (b)     easements, rights-of-way, servitudes, permits,
surface leases and other rights with respect to surface operations, on, over or
in respect of any of the Leases or any restriction on access thereto that do not
materially interfere with the operation of the affected Lease;

                        (c)     the terms and conditions of the Leases;

                        (d)     liens created under deeds of trust, mortgages
and similar instruments by the lessor under a Lease covering the lessor's
surface and mineral interests in the land covered thereby, which would
customarily be accepted by the original lessee in acquiring oil and gas leases
or purchasing undeveloped oil and gas leases and for which the lessee would
customarily seek a subordination of such lien to the oil and gas leasehold
estate prior to conducting drilling activities on the lease;

                        (e)     all other liens, charges, encumbrances,
contracts, agreements, instruments, obligations, defects and irregularities
affecting the Assets customarily accepted by the original lessee in acquiring or
purchasing undeveloped oil and gas fee leases in the area where the Leases are
located and which the lessee would customarily waive or seek to cure after
acquiring the lease, but prior to conducting drilling activities on the Leases;

                        (f)     liens for taxes or assessments not yet due and
delinquent or, if delinquent, that are being contested in good faith in the
normal course of business;

4



--------------------------------------------------------------------------------



                        (g)     rights reserved to or vested in any federal,
state, local, or tribal governmental body, authority or agency to control or
regulate any of the Assets in any manner; and all applicable laws, rules,
regulations and orders of general applicability in the area of the Assets;

                        (h)     defects in the early chain of title consisting
of the mere failure to recite marital status in a document or omissions of
successors of heirship proceedings, unless Buyer provides affirmative evidence
that such failure or omission has resulted in another party's actual and
superior claim of title to the relevant Asset;

                        (i)     defects arising out of lack of corporate
authorization of third-parties unless Buyer provides affirmative evidence that
such corporate action was not authorized and results in another party's actual
and superior claim of title to the Asset;

                        (j)     defects that have been cured by possession under
applicable statutes of limitation for adverse possession or for prescription;

                        (k)     defects based solely on lack of information in
Seller's files; and

                        (l)     defects arising out of lack of survey, unless a
survey is required by applicable laws or regulations.

            4.3     Title Defect. The term "Title Defect" means with respect to
a Lease any burden, lease, lawsuit, mortgage, lien, encumbrance, adverse claim,
default, expiration, failure, defect in or objection to real property title,
other than Permitted Encumbrances, that alone or in combination with other
defects renders Seller's title to the Lease less than Defensible Title.

            4.4     Defect Value. "Defect Value" means the following:

                        (a)     If the Title Defect is a lien or encumbrance on
the Asset, the Defect Value shall be the cost of removing such lien or
encumbrance including attorneys fees, not to exceed the Allocated Value of the
affected Lease.

                        (b)     If the Title Defect is an actual reduction in
NRI below 75% and Buyer does not exercise its option to terminate this Agreement
as provided in Section 4.9 below, the Defect Value shall be the Allocated Value
for the affected Lease, proportionately reduced by the ratio of the actual NRI
to 75% (e.g., if the actual NRI is 70%; then the Defect Value would be 5/75ths
of the Allocated Value).

                        (c)     If the Title Defect is that the actual Net Acres
covered by the Lease is less than the number of Net Acres set forth in Exhibit A
for such Lease, the Defect Value shall be an amount equal to such difference in
Net Acres multiplied by the Per Acre Price.



            4.5     Notice of Title Defects. On or before two (2) days before
Closing (the "Defect Notice Date"), Buyer shall deliver to Seller a written
notice of Title Defects describing in reasonable detail (i) the Title Defect,
(ii) the basis of the Title Defect and (iii) Buyer's good faith estimate of the
reduction in the Lease's Allocated Value caused by the Title Defect ("Title
Defect Value"). The failure of Buyer to timely notify Seller of a Title Defect
on the Defect Notice Date shall be deemed a waiver by Buyer of such Title
Defect.

5



--------------------------------------------------------------------------------



            4.6     Defect Adjustments. If the Assets are affected by Title
Defects (excluding any Leases excluded pursuant to the last sentence of this
Section 4.6, Section 4.7 or Section 4.8) with an aggregate Defect Value in
excess of five percent (5%) of the Purchase Price (the "Title Deductible"), the
Purchase Price will be reduced under Section 2.3 by the amount by which such
aggregate Defect Values exceed the Title Deductible unless with respect to a
Title Defect: (i) Buyer agrees to waive the Title Defect, or (ii) Seller cures
the Title Defect on or before 5:00 p.m. Mountain Time one (1) day before
Closing. Seller shall have the right to elect (at or prior to Closing) to
exclude and retain any Lease affected by Title Defects, in which event such
Lease shall be excluded from the Assets to be assigned to Buyer at the Closing
and the Purchase Price shall be reduced by an amount equal to the Per Acre Price
multiplied by the number of Net Acres for such excluded Lease.

            4.7     Unresolved Title Disputes. If, by the Closing Date, the
Parties have not resolved any dispute regarding (i) the existence and scope of a
Title Defect, (ii) the amount of the Defect Value, or (iii) the adequacy of
Seller's Title Defect curative materials, then the affected Lease(s) shall be
retained by Seller and excluded from the Assets to be assigned to Buyer at the
Closing and the Purchase Price shall be reduced by an amount equal to the Per
Acre Price multiplied by the number of Net Acres for such excluded Lease(s) set
forth on Exhibit A.

            4.8     Consents. Prior to Closing, Seller shall use reasonable
efforts to obtain all required consents to assignment of the Leases. If Buyer
discovers properties for which consents to assign are applicable during the
course of Buyer's due diligence activities, Buyer shall notify Seller
immediately and Seller shall use reasonable efforts to obtain such consents
prior to Closing. Except for consents and approvals which are customarily
obtained post-Closing, if a consent to assign any Lease has not been obtained as
of the Closing Date, then at Buyer's election, the affected Lease(s) shall
either be (a) conveyed to Buyer and the respective consents obtained by Buyer
post-Closing and Buyer shall assume the risk of not obtaining such consents
(provided that, after Closing, Seller shall continue to cooperate with Buyer to
obtain such consent), or (b) retained by Seller and the Purchase Price shall be
reduced by the Allocated Value of such Lease.

            4.9     Lease NRI Below 75%. Notwithstanding anything in this
Agreement to the contrary, in the event a Title Defect as to any of the Leases
is an actual reduction in the NRI for any such Lease below 75%, then Buyer may
at its option by written notice delivered to Seller and Lender at any time prior
to Closing terminate this Agreement, and the Deposit will be returned by Lender
to Buyer as provided in Section 9.2 (c) below.



6



--------------------------------------------------------------------------------



ARTICLE 5


SELLER'S REPRESENTATIONS AND WARRANTIES



            Seller makes the following representations and warranties as of the
Effective Date and again as of the Closing Date:

            5.1     Status. Seller is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada.

            5.2     Power. Seller has all requisite power and authority to carry
on its business as presently conducted. The execution and delivery of this
Agreement does not, and the fulfillment of and compliance with the terms and
conditions hereof will not violate, or be in conflict with, any material
provision of Seller's governing documents, or any material provision of any
agreement or instrument to which Seller is a party or by which it is bound, or
any judgment, decree, order, statute, rule or regulation applicable to Seller.

            5.3     Authorization and Enforceability. This Agreement is duly
authorized by all required corporate actions of Seller, and constitutes Seller's
legal, valid and binding obligation, enforceable in accordance with its terms,
subject, however, to the effects of bankruptcy, insolvency, reorganization,
moratorium and other laws for the protection of creditors, as well as to general
principles of equity, regardless of whether such enforceability is considered in
a proceeding in equity or at law.

            5.4     No Liens. Except for the Permitted Encumbrances, the Assets
will be conveyed to Buyer at Closing free and clear of all liens and
encumbrances arising by, through or under Seller but not otherwise including,
but not limited to, any and all mortgages, liens, security interests and other
encumbrances held by Lender that cover and affect the Assets to secure debts and
liabilities owed by Seller to Lender.

            5.5     Liability for Brokers' Fees. Seller has not incurred any
liability, contingent or otherwise, for brokers' or finders' fees relating to
the transactions contemplated by this Agreement for which Buyer shall have any
responsibility whatsoever.

            5.6     No Bankruptcy. There are no bankruptcy proceedings pending,
being contemplated by or, threatened against Seller.

            5.7     Litigation. There are no actions or suits pending against
Seller with respect to the Assets and, to Seller's knowledge, there is no
proceeding, claim or investigation pending or threatened with respect to the
Assets (including, without limitation, any actions challenging or pertaining to
Seller's title to any of the Assets) or which affect the execution and delivery
of the Agreement or the consummation of the transactions contemplated hereby.

            5.8     Lease Status/Rentals. The Leases are held by production.
Seller has not received a written notice of any request or demand for payments,
adjustments of payments or performance pursuant to obligations under the Leases.
Seller has not received a written notice of default with respect to any of the
Leases.

7



--------------------------------------------------------------------------------



            5.9     Accuracy of the Records. Seller makes no representations
regarding the accuracy or completeness of any of the Records; provided, however,
Seller does represent that (i) all of the Records are files, or copies thereof,
that Seller has used in the ordinary course of operating and owning the Leases,
(ii) Seller has made, or prior to Closing will make, all Records in its
possession available to Buyer and (iii) Seller has not intentionally withheld
any of the Records from Buyer.

            5.10     Compliance With Laws. Seller has not received written
notice from any governmental agency that Seller's ownership or operation of the
Assets is in violation of any applicable federal, state and local laws,
including environmental laws, in any material respect.

            5.11     No Unrecorded Documents. There are no contracts,
conveyances, assignments, agreements or encumbrances pertaining to the Leases
that are not of record in the public records of DeSoto Parish, Louisiana, that
affect the ownership or operation of the leasehold estates established by each
of the Leases. Seller has not contracted, and shall not contract, to sell, sell
and/or assign to any third party or burden the Leases and/or the lands covered
by the Leases with any other interest other than those of record in the public
records of DeSoto Parish, Louisiana, as of the Effective Date.



            5.12     No Preferential Rights/Consents/Approvals. None of the
Leases is subject to the terms of any preferential right for a third party to
purchase such Lease. There are no consents or approvals required to be obtained
prior to the execution of this Agreement and the Closing of the transactions
contemplated herein.



ARTICLE 6


BUYER'S REPRESENTATIONS AND WARRANTIES



            Buyer makes the following representations and warranties as of the
Closing Date:

            6.1     Organization and Standing. Buyer is a limited liability
company duly organized, validly existing and in good standing under the laws of
Louisiana and is duly qualified to carry on its business in the State(s) where
the Leases are located.

            6.2     Power. Buyer has all requisite power and authority to carry
on its business as presently conducted. The execution and delivery of this
Agreement does not, and the fulfillment of and compliance with the terms and
conditions hereof will not, as of the Closing Date, violate, or be in conflict
with, any material provision of Buyer's governing documents, or any material
provision of any agreement or instrument to which Buyer is a party or by which
it is bound, or any judgment, decree, order, statute, rule or regulation
applicable to Buyer.

            6.3     Authorization and Enforceability. This Agreement constitutes
Buyer's legal, valid and binding obligation, enforceable in accordance with its
terms, subject, however, to the effects of bankruptcy, insolvency,
reorganization, moratorium and other laws for the protection of creditors, as
well as to general principles of equity, regardless whether such enforceability
is considered in a proceeding in equity or at law.

8



--------------------------------------------------------------------------------



            6.4     Liability for Brokers' Fees. Buyer has not incurred any
liability, contingent or otherwise, for brokers' or finders' fees relating to
the transactions contemplated by this Agreement for which Seller shall have any
responsibility whatsoever.

            6.5     Financial Resources. Buyer has the financial resources on
hand and immediately available to close the transaction contemplated by this
Agreement without financing.

            6.6     Buyer's Evaluation. Buyer is an experienced and
knowledgeable investor in the oil and gas business. Buyer has been advised by
and has relied solely upon its own expertise in legal, tax and other
professional counsel concerning the transaction contemplated by this Agreement,
the Assets and the value thereof.

            6.7     Qualified to Hold Leases. Buyer is eligible under all
applicable laws and regulations to own the Assets.

ARTICLE 7


COVENANTS AND AGREEMENTS



            7.1     Covenants and Agreements of Seller. Seller covenants and
agrees with Buyer that, from the date of execution hereof until the Closing
Date, Seller shall not (i) commit to drill any wells on the Lands or conduct any
oil and gas exploration, development or production operations on the Leases, or
any lands pooled or unitized therewith, (ii) abandon any part of the Assets
(except the abandonment of Leases upon the expiration of their respective
primary terms); (iii) sell, transfer, assign, convey or otherwise dispose of any
of the Assets, or any interest therein; (iv) enter into any farmout agreement,
farmin agreement or any other contract affecting the Assets; (v) modify or
terminate any Lease; or (vi) create any lien, security interest or encumbrance
on the Assets, the oil or gas attributable to the Assets, or the proceeds
thereof.

ARTICLE 8


CONDITIONS PRECEDENT TO CLOSING



            8.1     Seller's Conditions. The obligations of Seller at the
Closing are subject, at the option of Seller, to the satisfaction or waiver at
or prior to the Closing of the following conditions precedent:

                        (a)     All representations and warranties of Buyer
contained in this Agreement shall be true and correct in all material respects
on and as of the Closing, and Buyer shall have performed and satisfied all
covenants and agreements required by this Agreement to be performed and
satisfied by Buyer at or prior to the Closing in all material respects;

                        (b)     Buyer stands ready, willing and able to Close
with Seller;

                        (c)     No order has been entered by any court or
governmental agency having jurisdiction over the Parties or the subject matter
of this Agreement that restrains or prohibits the purchase and sale contemplated
by this Agreement and that remains in effect at Closing; and

                        (d)     The aggregate reductions to the Purchase Price
under Section 2.3(b) shall not exceed ten percent (10%) of the Purchase Price.

9



--------------------------------------------------------------------------------



            8.2     Buyer's Conditions. The obligations of Buyer at the Closing
are subject, at the option of Buyer, to the satisfaction or waiver at or prior
to Closing of the following conditions precedent:

                        (a)     All representations and warranties of Seller
contained in this Agreement shall be true and correct in all material respects
on and as of the Closing, and Seller shall have performed and satisfied all
covenants and agreements required by this Agreement to be performed and
satisfied by Seller at or prior to the Closing in all material respects;

                        (b)     Seller stands ready, willing and able to Close
with Buyer, and

                        (c)     No order has been entered by any court or
governmental agency having jurisdiction over the Parties or the subject matter
of this Agreement that restrains or prohibits the purchase and sale contemplated
by this Agreement and that remains in effect at the time of Closing.

ARTICLE 9


RIGHT OF TERMINATION



            9.1     Termination. This Agreement may be terminated in accordance
with the following provisions:

                        (a)     by Seller if the conditions set forth in Section
8.1 are not satisfied, through no fault of Seller, or waived by Seller in
writing, as of Closing; or

                        (b)     by Buyer if the conditions set forth in Section
8.2 are not satisfied, through no fault of Buyer, or waived by Buyer in writing,
as of Closing.

            9.2     Liabilities Upon Termination.

                        (a)     Buyer's Default. If Closing does not occur
because Buyer wrongfully fails to tender performance at Closing or otherwise
materially breaches this Agreement prior to Closing, and if Seller is not in
material default under this Agreement and is ready, willing and able to Close,
Seller shall retain the Deposit (and all accrued interest thereon) as liquidated
damages and Seller's sole remedy at law and in equity. The Parties agree that
the damages that would be suffered by Seller as a result of Buyer's breach would
be difficult to estimate and that the liquidated damages described herein
represent a reasonable estimation of such damages and do not constitute a
penalty. Buyer's failure to close shall not be considered wrongful if Buyer's
conditions under Section 8.2 are not satisfied through no fault of Buyer and are
not waived by Buyer.

                        (b)     Seller's Default. If Closing does not occur
because Seller or Lender wrongfully fails to tender performance at Closing or
otherwise materially breaches this Agreement prior to Closing, and Buyer is not
in material default under this Agreement and is ready, willing and able to
Close, Lender shall return the Deposit (without interest) to Buyer, and Buyer
shall retain any legal or equitable remedies for Seller's breach of this
Agreement including, without limitation, specific performance. Seller's failure
to close shall not be considered wrongful if (i) Seller's conditions under
Section 8.1 are not satisfied through no fault of Seller and are not waived by
Seller.

10



--------------------------------------------------------------------------------



                        (c)     Other Termination. If (i) Buyer terminates this
Agreement pursuant to Section 4.9, or (ii) Seller and Buyer agree to terminate
this Agreement, each Party shall release the other Party from any and all
liability for termination of this Agreement, and Lender shall return the Deposit
(without interest) to Buyer.

ARTICLE 10


CLOSING



            10.1     Closing. The "Closing" of the transaction contemplated
hereby shall be held on or before November 23, 2011, or such other date as the
Parties may agree. The date the Closing actually occurs is referred to herein as
the "Closing Date." The Closing shall occur at Sklar Exploration Company
L.L.C.'s office in Shreveport, Louisiana at 11:00 a.m., or such other place,
time and date or in such other manner (such as mail or overnight currier) as may
be mutually acceptable to Seller and Buyer.

            10.2     Closing Obligations. At Closing, the following events shall
occur, each being a condition precedent to the others and each being deemed to
have occurred simultaneously with the others:

                        (a)     Assignment and Conveyance. Seller and Buyer
shall execute, acknowledge and deliver to Buyer an Assignment and Conveyance of
the Assets, except for any Leases which shall not be conveyed at Closing
pursuant to Section 4.6, Section 4.7 or Section 4.8, substantially in the form
of Exhibit B.

                        (b)     Settlement Statement. Seller and Buyer shall
execute the Settlement Statement.

                        (c)     Release of Lender's Liens. Lender shall execute,
acknowledge and deliver to Buyer the Release of Liens substantially in the form
of Exhibit C (the "Release").



                        (d)     Closing Amount. Buyer shall deliver to Lender
the Closing Amount by wire transfer in immediately available funds, according to
the wire instructions provided by Lender, and Lender on behalf of Seller shall
retain the Deposit in partial payment of the Purchase Price.

                        (e)     Guggenheim Funds. Buyer shall deliver to
Guggenheim the Guggenheim Funds by wire transfer in immediately available funds
according to the wire instructions provided by Guggenheim.

                        (f)     Non-Foreign Status. Seller shall execute and
deliver to Buyer an affidavit of non-foreign status and no requirement for
withholding under Section 1445 of the Code.

                        (g)     Possession. Seller shall deliver to Buyer
possession of the Assets.

11



--------------------------------------------------------------------------------



ARTICLE 11


POST-CLOSING OBLIGATIONS



            11.1     Records. Seller shall make the originals of the Records
available for pick-up by Buyer within ten (10) business days after the Closing
Date. Seller may retain copies of the Records and Seller shall have the right to
review and copy the Records during standard business hours upon reasonable
notice for so long as Buyer retains the Records. Buyer agrees that the Records
will be maintained in compliance with all applicable laws governing document
retention.

            11.2     Transfer Taxes and Recording Fees. Buyer shall pay all
sales, transfer, use or similar taxes occasioned by the sale or transfer of the
Leases and all documentary, transfer, filing, licensing, and recording fees
required in connection with the processing, filing, licensing or recording of
any assignments.

            11.3     Further Assurances. From time to time after Closing, Seller
and Buyer shall each execute, acknowledge and deliver to the other such further
instruments and take such other action as may be reasonably requested in order
to accomplish more effectively the purposes of the transactions contemplated by
this Agreement, including assurances that Seller and Buyer are financially
capable of performing any indemnification required hereunder.

ARTICLE 12


ASSUMPTION AND RETENTION OF OBLIGATIONS AND
INDEMNIFICATION; DISCLAIMERS



            12.1     Buyer's Assumption of Liabilities and Obligations. Upon
Closing, Buyer shall assume and pay, perform, fulfill and discharge all claims,
costs, expenses, liabilities and obligations relating to the ownership or
operation of the Assets (including those arising under environmental laws)
attributable only to periods after the Effective Date (the "Assumed
Liabilities").

            12.2     Indemnification.

                        (a)     Losses. "Losses" shall mean any actual losses,
costs, expenses (including court costs, reasonable fees and expenses of
attorneys, technical experts and expert witnesses and the cost of
investigation), liabilities, damages, demands, suits, claims, and sanctions of
every kind and character (including civil fines) arising from, related to or
reasonably incident to matters indemnified against; excluding however any
special, consequential, punitive or exemplary damages, diminution of value of an
Asset, loss of profits incurred by a Party hereto or Loss incurred as a result
of the indemnified party indemnifying a third party, except to the extent the
indemnified party suffers such damages to a third party (other than as a result
of the indemnified party's indemnification of such third party).

                        (b)     Seller's Indemnification of Buyer. If the
Closing occurs, Seller shall defend, indemnify, and save and hold harmless
Buyer, its officers, directors, employees and agents, from and against all
Losses which arise directly or indirectly from or in connection with (i) the
ownership or operation of the Assets attributable to periods prior to the
Effective Time, and (ii) any breach by Seller of this Agreement; provided,
however, Seller's aggregate liability for all claims made by Buyer under this
Section 12.2(b) or otherwise under this Agreement shall not exceed the Purchase
Price.

12



--------------------------------------------------------------------------------



                        (c)     Buyer's Indemnification of Seller. If the
Closing occurs, Buyer assumes all risk, liability, obligation and Losses in
connection with, and shall defend, indemnify, and save and hold harmless Seller,
its officers, directors, employees and agents, from and against all Losses which
arise directly or indirectly from or in connection with (i) the Assumed
Liabilities, and (ii) any breach by Buyer of this Agreement.

            12.3     No Insurance; Subrogation. The indemnifications provided in
this Article 12 shall not be construed as a form of insurance. Buyer and Seller
hereby waive for themselves, their successors or assigns, including, without
limitation, any insurers, any rights to subrogation for Losses for which each of
them is respectively liable or against which each respectively indemnifies the
other, and, if required by applicable policies, Buyer and Seller shall obtain
waiver of such subrogation from its respective insurers.

            12.4     Reservation as to Non-Parties. Nothing herein is intended
to limit or otherwise waive any recourse Buyer or Seller may have against any
non-party for any obligations or liabilities that may be incurred with respect
to the Assets.

ARTICLE 13


MISCELLANEOUS



            13.1     Exhibits. The Exhibits to this Agreement are hereby
incorporated in this Agreement by reference and constitute a part of this
Agreement.

            13.2     Expenses. Except as otherwise specifically provided, all
fees, costs and expenses incurred by Buyer or Seller in negotiating this
Agreement or in consummating the transactions contemplated by this Agreement
shall be paid by the Party incurring such fees, costs or expenses, including,
without limitation, engineering, land, title, legal and accounting fees, costs
and expenses.

            13.3     Notices. All notices and communications required or
permitted under this Agreement shall be in writing and addressed as set forth
below. Any communication or delivery hereunder shall be deemed to have been duly
made and the receiving Party charged with notice (i) if personally delivered,
when received, (ii) if sent by facsimile transmission, when received, (iii) if
mailed, five business days after mailing, certified mail, return receipt
requested, or (iv) if sent by overnight courier, one day after sending. Copies
of all notices and communications issued by one Party to the other shall be also
sent to Lender. All notices shall be addressed as follows:

If to Seller:



Mainland Resources, Inc.
21 Waterway Avenue, Suite 300
The Woodlands, Texas 77380
Attention: Michael J. Newport, President
Office Telephone: 281-362-2860
Facsimile: 713-583-1162
Email: mikenewport@mainlandresources.com



13



--------------------------------------------------------------------------------



If to Buyer:



Sklar Exploration Company, L.L.C.
401 Edwards Street, Suite 1601
Shreveport, Louisiana 71101
Attention: David A. Barlow, President-Chief Operating Officer
Office Telephone: 318-227-8668
Facsimile: 318-227-9012
Email: dbarlow@sklarexploration.com



If to Lender:



Pierco Management Inc.
1240-666 Burrard Street
Vancouver, B.C. V6C2X8
Attention: ____________________
Office Telephone: (604) 633-0288
Facsimile: (604) 633-0298
Email: ___________________



Any Party may, by written notice so delivered to the other Parties, change the
address or individual to which delivery shall thereafter be made.

            13.4     Amendments. Except for waivers specifically provided for in
this Agreement, this Agreement may not be amended nor any rights hereunder
waived except by an instrument in writing signed by the Party to be charged with
such amendment or waiver and delivered by such Party to the Party claiming the
benefit of such amendment or waiver.

            13.5     Headings. The headings of the Articles and Sections of this
Agreement are for guidance and convenience of reference only and shall not limit
or otherwise affect any of the terms or provisions of this Agreement.

            13.6     Counterparts/Fax Signatures. This Agreement may be executed
by Buyer and Seller in any number of counterparts, each of which shall be deemed
an original instrument, but all of which together shall constitute but one and
the same instrument. Fax or .pdf signatures shall be considered binding.

            13.7     References. References made in this Agreement, including
use of a pronoun, shall be deemed to include where applicable, masculine,
feminine, singular or plural, individuals or entities. As used in this
Agreement, "person" shall mean any natural person, corporation, partnership,
trust, limited liability company, court, agency, government, board, commission,
estate or other entity or authority.

14



--------------------------------------------------------------------------------



            13.8     Governing Law; Waiver of Jury Trial. This Agreement and the
transactions contemplated hereby and any arbitration or dispute resolution
conducted pursuant hereto shall be construed in accordance with, and governed
by, the laws of the State of Louisiana, without regard to its conflicts of laws
rules; provided, however, the laws of the State where the Leases are located
shall control this Agreement and the Assignment with respect to conveyancing
matters and other real property matters necessarily subject to the laws of the
State where the Leases are located. EACH OF THE PARTIES HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT AND ANY AGREEMENT CONTEMPLATED TO BE EXECUTED IN
CONJUNCTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY. THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE PARTIES ENTERING INTO THIS AGREEMENT.

            13.9     Entire Agreement. This Agreement constitutes the entire
understanding among the Parties, their respective partners, members, trustees,
shareholders, officers, directors and employees with respect to the subject
matter hereof, superseding all negotiations, prior discussions and prior
agreements and understandings relating to such subject matter.

            13.10     Binding Effect. This Agreement shall be binding upon, and
shall inure to the benefit of, the Parties hereto, and their respective
successors and assigns.

            13.11     Survival. The representations, warranties, indemnities and
covenants contained in this Agreement shall survive Closing indefinitely,
provided that the representations and warranties contained in Sections 5.7, 5.8,
5.9 and 5.10 shall terminate six (6) months after the Closing Date.

            13.12     No Third-Party Beneficiaries. This Agreement is intended
only to benefit the Parties hereto and their respective successors and assigns.

            13.13     Waiver. The waiver or failure of any Party to enforce any
provision of this Agreement shall not be construed or operate as a waiver of any
further breach of such provision or of any other provision of this Agreement.

            13.14     Limitation on Damages. The Parties hereto expressly waive
any and all rights to consequential, special, incidental, punitive or exemplary
damages, or loss of profits resulting from any breach of this Agreement.

            13.15     Severability. It is the intent of the Parties that the
provisions contained in this Agreement shall be severable. Should any
provisions, in whole or in part, be held invalid as a matter of law, such
holding shall not affect the other portions of this Agreement, and such portions
that are not invalid shall be given effect without the invalid portion.

            13.16     Announcements. Except as and to the extent required by
law, neither Buyer nor Seller will make, directly or indirectly, any public
comment, statement, or communication with respect to, or otherwise disclose or
permit the disclosure of the existence of discussions regarding, a transaction
between the Parties or any of the terms, conditions, or other aspects of this
Agreement or the transaction contemplated thereby, without the prior written
consent of the other; provided, however, if a Party is required to make such
public announcement or statement by law or under the rules and regulations of
the New York Stock Exchange (or other public stock exchange of similar
reputation and standing) on which the shares of such Party or any of its
Affiliates are listed, then the same may be made without the approval of the
other Party. The opinion of counsel of the Party making such announcement or
statement shall be conclusive evidence of such requirement by law or rules or
regulations.



15



--------------------------------------------------------------------------------



ARTICLE 14


SPECIAL APPEARANCE OF LENDER





            14.1     As an additional inducement to Buyer to enter into this
Agreement, the Lender, Pierco Management, Inc., represented herein by its
undersigned, duly authorized President Brent Pierce, does hereby appear,
acknowledge and agree that, in consideration of the benefits and other
considerations accruing to Lender under this Agreement, Lender does hereby (a)
ratify and join in this Agreement to the extent of any interest in the Assets,
the Deposit or the Purchase Price which Lender may have or may hereafter
acquire, (b) agree to release and relinquish at Closing in favor of Buyer any
and all mortgages, liens, security interests and other encumbrances that cover
and affect the Assets, (c) agree to execute and deliver the Release to Buyer at
Closing as provided in Section 10.2, and (d) agree to be bound by the terms of
this Agreement to the extent applicable to Lender or to any interest in the
Assets, the Deposit or the Purchase Price which Lender may have or may hereafter
acquire in the Assets.



[signatures on next page]



 

16



--------------------------------------------------------------------------------



            IN WITNESS WHEREOF the Parties have executed this Agreement
effective as of the Effective Date.

SELLER

:



MAINLAND RESOURCES, INC.



By:  /s/ Michael J. Newport
Name:  Michael J. Newport
Title:   President



BUYER

:



SKLAR EXPLORATION COMPANY

By:  /s/ David A. Barlow
Name:  David A. Barlow
Title:    President-Chief Operating Officer



LENDER

:



PIERCO MANAGEMENT, INC.

By:  /s/ Brent Pierce
Name:  Brent Pierce
Title:    President





--------------------------------------------------------------------------------



EXHIBIT "A"

LEASES AND LANDS

(Attached to Amendment and Restatement of Lease Acquisition Agreement dated
effective as of October 1, 2011, between

Sklar Exploration Company L.L.C. and Mainland Resources, Inc.)



MAINLAND EAST HOLLY LEASEHOLD RIGHTS ABOVE BASE OF UPPER BOSSIER



LEASES









Unit

Lease

Book/

Extension



S-T-R and Lessor

Net Acs.

Lse NRI

Unit WI

Unit NRI

Gr Ac

Date

Page

Bk/Page

Expiration

SECTION 11-13N-14W



















MARY GRIFFITH

273.65

0.72000000

0.42737779

0.30771201

640.3

5/15/2007

912/46



HBP

MICHAEL D. BURFORD

120.00

0.72000000

0.18741215

0.13493675

640.3

5/15/2007

912/54



HBP

CODY E. BURFORD

120.00

0.72000000

0.18741215

0.13493675

640.3

5/15/2007

912/58



HBP

FRANKLIN FARMS, LLC

63.33

0.72000000

0.09889895

0.07120725

640.3

8/20/2007

921/288



HBP

WILLIAM J. COLE, ET UX

63.33

0.72000000

0.09889895

0.07120725

640.3

8/20/2007

921/292



HBP



640.30



1.00000000

0.72000000































SECTION 12-13N-14W



















MICHAEL D. BURFORD

100.00

0.72000000

0.15625000

0.11250000

640

5/15/2007

921/54



HBP

CODY E. BURFORD

100.00

0.72000000

0.15625000

0.11250000

640

5/15/2007

912/58



HBP

Sybil G. Clarke & Harris G.(H&W)

120.00

0.72000000

0.18750000

0.13500000

640

5/17/2007

912/62



HBP

Old Farm, LLC

80.00

0.72000000

0.12500000

0.09000000

640

8/7/2007

919/231



HBP

Cornelia S. Morgan

80.00

0.72000000

0.12500000

0.09000000

640

8/7/2007

919/227



HBP



480.00



0.75000000

0.54000000

640





























SECTION 14-13N-14W



















Carolyn Griffith Moffett

7.23

0.72000000

0.01128906

0.00812813

640

2/1/2008

934/33



HBP

Barbara Griffith Couch

7.23

0.72000000

0.01128906

0.00812813

640

2/1/2008

938/872



HBP

Lena Griffith Savarese

7.23

0.72000000

0.01128906

0.00812813

640

2/1/2008

935/647



HBP

Dana Griffith

3.60

0.72000000

0.00562500

0.00405000

640

2/1/2008

935/706



HBP

Janis Jane Griffith Figueroa

3.60

0.72000000

0.00562500

0.00405000

640

2/1/2008

933/635



HBP

A-1



--------------------------------------------------------------------------------





 

Mary A. Edwards Griffith Usufruct, Deborah G. Griffith etal Naked Own

2.90

0.72000000

0.00453125

0.00326250

640

3/6/2008

937/727



HBP

Carolyn Patricia Lowrey

1.45

0.72000000

0.00226563

0.00163125

640

2/1/2008

934/166



HBP

John Perry Lowrey

1.45

0.72000000

0.00226563

0.00163125

640

2/1/2008

935/178



HBP

Luthur M. Upchurch

34.70

0.72000000

0.05421875

0.03903750

640

7/29/2005

852/162

ex.931/9

HBP

Carolyn Griffith Moffett

9.90

0.72000000

0.01546875

0.01113750

640

2/1/2008

934/33



HBP

Barbara Griffith Couch

9.90

0.72000000

0.01546875

0.01113750

640

2/1/2008

938/872



HBP

Lena Griffith Savarese

9.90

0.72000000

0.01546875

0.01113750

640

2/1/2008

935/647



HBP

Dana Griffith

4.95

0.72000000

0.00773438

0.00556875

640

2/1/2008

935/706



HBP

Janis Jane Griffith Figueroa

4.95

0.72000000

0.00773438

0.00556875

640

2/1/2008

933/635



HBP

Mary A. Edwards Griffith Usufruct, Deborah G. Griffith etal Naked Own

3.95

0.72000000

0.00617188

0.00444375

640

3/6/2008

937/727



HBP

Carolyn Patricia Lowrey

1.98

0.72000000

0.00308594

0.00222188

640

2/1/2008

934/166



HBP

John Perry Lowrey

1.98

0.72000000

0.00308594

0.00222188

640

2/1/2008

935/178



HBP

George E. McGovern, Jr.

47.50

0.72000000

0.07421875

0.05343750

640

2/1/2008

933/268



HBP

Carolyn Griffith Moffett

0.53

0.72000000

0.00082031

0.00059063

640

2/1/2008

934/33



HBP

Barbara Griffith Couch

0.53

0.72000000

0.00082031

0.00059063

640

2/1/2008

938/872



HBP

Lena Griffith Savarese

0.53

0.72000000

0.00082031

0.00059063

640

2/1/2008

935/647



HBP

Dana Griffith

0.25

0.72000000

0.00039063

0.00028125

640

2/1/2008

935/706



HBP

Janis Jane Griffith Figueroa

0.25

0.72000000

0.00039063

0.00028125

640

2/1/2008

933/635



HBP

Mary A. Edwards Griffith Usufruct, Deborah G. Griffith etal Naked Own

0.20

0.72000000

0.00031250

0.00022500

640

3/6/2008

937/727



HBP

Carolyn Patricia Lowrey

0.10

0.72000000

0.00015625

0.00011250

640

2/1/2008

934/166



HBP

John Perry Lowrey

0.10

0.72000000

0.00015625

0.00011250

640

2/1/2008

935/178



HBP

Patrick K. McGovern and Ramona B. McGovern

2.50

0.72000000

0.00390625

0.00281250

640

2/1/2008

934/381



HBP

Elsa Rocquin Mims

13.33

0.72000000

0.02082031

0.01499063

640

2/26/2008

935/594



HBP



182.68



0.28542969

0.20550938































SECTION 15-13N-14W



















Carolyn Griffith Moffett

37.50

0.72000000

0.05859375

0.04218750

640

7/11/2005

852/129



HBP

Barbara Griffith Couch

37.50

0.72000000

0.05859375

0.04218750

640

7/11/2005

852/126



HBP

Lena Griffith Savarese

37.50

0.72000000

0.05859375

0.04218750

640

7/11/2005

852/117

ext. 930/416

HBP



Page 2 of 4



--------------------------------------------------------------------------------





 

Dana Griffith

18.75

0.72000000

0.02929688

0.02109375

640

7/11/2005

852/120

ext. 938/872

HBP

Janis Jane Griffith Figueroa

18.75

0.72000000

0.02929688

0.02109375

640

7/11/2005

849/635

ext. 932/376

HBP

Mary A. Edwards Griffith et al

15.00

0.72000000

0.02343750

0.01687500

640

8/19/2005

855/611

ext. 930/792

HBP

Carolyn Patricia Lowrey

7.50

0.72000000

0.01171875

0.00843750

640

7/22/2005

854/708

ext. 938/872

HBP

John Perry Lowrey

7.50

0.72000000

0.01171875

0.00843750

640

7/22/2005

854/304

ext 930/222

HBP

Waylan R. Nattin, Sr.

18.15

0.72000000

0.02835938

0.02041875

640

6/16/2005

849/624

ext 934/166

HBP

Waylan R. Nattin, Jr

9.08

0.72000000

0.01417969

0.01020938

640

6/16/2005

849/624

ext 935/178

HBP

Rodney I. Nattin

9.08

0.72000000

0.01417969

0.01020938

640

6/16/2005

849/624

ext 931/12

HBP

Leslie Brent Moseley

36.30

0.72000000

0.05671875

0.04083750

640

7/11/2005

852/132

ext 931/12

HBP

Sandra Elizabeth Townson Phillips

36.30

0.72000000

0.05671875

0.04083750

640

6/28/2005

852/123

ext 931/12

HBP

Charles T. Odum, Jr

18.30

0.72000000

0.02859375

0.02058750

640

6/20/2005

854/294

ext 931/238

HBP

Desert Partners III, LP

40.20

0.72000000

0.06281250

0.04522500

640

3/14/2008

938/779

ext 930/529

HBP

Simeon K. Horton

2.70

0.72000000

0.00421875

0.00303750

640

3/14/2008

943/217

ext 930/231

HBP

Ashley Tad Hillin

2.25

0.72000000

0.00351563

0.00253125

640

3/14/2008

940/398







352.35

0.72000000

0.55054688

0.39639375































SECTION 16-13N-14W



















Stevenson Douglas, L.L.C.

228.75

0.72000000

0.35674740

0.25685813

641.21

10/18/2007

927/156



HBP

Marjorie Stevenson Douglas

152.58

0.72000000

0.23794857

0.17132297

641.21

10/18/2007

927/156



HBP

Robert Dale Jones and Sharon H. Jones

119.70

0.72000000

0.18667831

0.13440838

641.21

11/30/2007

928/18



HBP

William J. Cole and Charleen M. Cole

64.20

0.72000000

0.10012320

0.07208871

641.21

10/12/2007

927/151



HBP

Betty C. Edwards

41.20

0.72000000

0.06425352

0.04626253

641.21

10/15/2007

925/552



HBP

Desert Partners III, LP

5.15

0.72000000

0.00803169

0.00578282

641.21

3/14/2008

938/779



HBP

Simeon K. Horton

0.35

0.72000000

0.00054584

0.00039301

641.21

3/14/2008

943/217



HBP

Ashley Tad Hilin

0.28

0.72000000

0.00042888

0.00030879

641.21

3/14/2008

940/398



HBP



612.20



0.95475741

0.68742534































SECTION 21-13N-14W



















Desert Partners III, LP

93.23

0.72000000

0.14566406

0.10487813

640

3/14/2008

938/779



HBP

Simeon K. Horton

6.28

0.72000000

0.00980469

0.00705938

640

3/14/2008

943/217



HBP

Ashley Tad Hillin

5.25

0.72000000

0.00820313

0.00590625

640

3/14/2008

940/398



HBP



Page 3 of 4



--------------------------------------------------------------------------------





 

104.75



0.16367188

0.11784375































SECTION 22-13N-14W



















Desert Partners III, LP

65.25

0.72000000

0.10195313

0.07340625

640

3/14/2008

938/779



3/14/2011

Simeon K. Horton

4.40

0.72000000

0.00687500

0.00495000

640

3/14/2008

943/217



3/14/2011

Ashlety Tad Hillin

3.68

0.72000000

0.00574219

0.00413438

640

3/14/2008

940/398



3/14/2011

Cody Hislope

5.00

0.72000000

0.00781250

0.00562500

640

3/3/2008

936/160



3/3/2011

Terry Cole Jr

5.00

0.72000000

0.00781250

0.00562500

640

3/4/2008

936/156



3/3/2011

Martin and Janice Lingle

10.00

0.72000000

0.01562500

0.01125000

640

3/4/2008

936/164



3/4/2011

Jeremy and Tyra Blake

5.00

0.72000000

0.00781250

0.00562500

640

3/3/2008

938/317



3/3/2011



98.33



0.15363281

0.11061563



















































SECTION 7-13N-13W



















Old Farm, LLC

80.00

0.72000000

0.12474466

0.08981616

641.31

8/29/2007

920/858



HBP

Cornelia S. Morgan

80.00

0.72000000

0.12474466

0.08981616

641.31

8/29/2007

920/862



HBP

Herbert Marshall Juergens

10.00

0.72000000

0.01559308

0.01122702

641.31

3/17/2008

938/600



HBP



170.00



0.26508241

0.19085933































TOTAL

2,640.60















































Unit



















HARBSUU

















HARASU53

















HARASU54

















HARASUAA

















HARASUC










Page 4 of 4



--------------------------------------------------------------------------------



Exhibit "B"

(Attached to Amendment and Restatement of
Lease Acquisition Agreement
dated effective as of October 1, 2011, between
SKLAR EXPLORATION COMPANY L.L.C. AND
MAINLAND RESOURCES, INC.)



ASSIGNMENT AND CONVEYANCE
OF OIL, GAS AND MINERAL LEASES



            This Assignment and Conveyance (the "Assignment") dated as of
October 1, 2010, is by and between MAINLAND RESOURCES, INC., a Nevada
corporation, whose address is 21 Waterway Avenue, Suite 300, The Woodlands,
Texas 77380 ("Assignor") and SKLAR EXPLORATION COMPANY, L.L.C., a Louisiana
limited liability company, whose address is 401 Edwards Street, Suite 1601,
Shreveport, Louisiana 71101 ("Assignee").

            For Ten Dollars and other good and valuable consideration (the
receipt and sufficiency of which are hereby acknowledged), Assignor does hereby
grant, bargain, sell, convey, assign, transfer, set over and deliver to Assignee
all of Assignor's right, title and interest in and to the following
(collectively, the "Assets"):

            A.     All oil, gas and mineral leases (collectively, the "Leases")
covering lands located in whole or in part within (1) Sections 11, 12, 14, 15,
16, 21, and 22 in Township 13 North, Range 14 West, DeSoto Parish, Louisiana,
and (2) Section 7, Township 13 North, Range 13 West, DeSoto Parish, Louisiana,
including, without limitation, those oil, gas and mineral leases described in
Exhibit "A" attached hereto and by reference made a part hereof, but only as to
the depths from the surface of the lands covered by Leases down to100 feet below
the stratigraphic equivalent of the base of the Cotton Valley formation, as
identified at 10,260 feet log depth in the electric log of the Winchester
Samuels 23-1 well (API#17-031-24064). The net revenue interest herein conveyed
to Assignee shall not be less than seventy-five percent (75%) of all production
attributable to the Leases proportionally reduced to the interests being
conveyed herein; and

            B.     All unitization, pooling and communitization agreements,
declarations, orders, and the units created thereby relating to the properties
and interests described in Section 1.2(a) and to the production of oil, gas and
other hydrocarbons ("Hydrocarbons"), if any, attributable to said properties and
interests, and all surface leases, permits, rights-of-way, easements and other
surface rights agreements used or held in connection with the exploration,
drilling, production, gathering, treatment, processing, storing, sale or
disposal of Hydrocarbons or produced water from the interests described in
paragraph "A" above; and

            C.     To the extent transferable and in Assignor's possession, all
of Assignor's land records, lease records, contract files, title records
(including abstracts of title, title opinions and memoranda, title curative
documents and broker run sheets) and other records relating to the items
described in paragraphs "A" and "B" above but excluding any seismic, geological,
geophysical and interpretative data or information and any information covered
by the attorney-client or attorney work-product privilege or confidentiality
restrictions that prevent their disclosure to Buyer.

Exhibit B

Page 1 of 4



--------------------------------------------------------------------------------



            TO HAVE AND TO HOLD the Assets unto Assignee, its successors and
assigns, forever, subject to the following terms and conditions.

            Assignor agrees to warrant and forever defend title to the Assets
unto Assignee against the claims and demands of all persons claiming, or to
claim the same, or any part thereof, by, through or under Assignor, but with
full substitution and subrogation of all rights and actions of warranty which
Assignor may have against all preceding owners or vendors of the Assigned
Interests.

            This Assignment is made subject to that certain Amendment and
Restatement of Lease Acquisition Agreement dated effective as of October 1,
2011, by and between Assignor and Assignee (the "Agreement"). The Agreement
contains certain representations, warranties and agreements between the parties,
some of which survive the delivery of this Assignment, as provided for therein
and shall not be merged into this Assignment or be otherwise negated by the
execution or delivery of this Assignment. This Assignment shall not be construed
to amend the Agreement or vary the rights or obligations of either Assignor or
Assignee from those set forth in the Agreement. In the event of any conflict
between this Assignment and the Agreement, the terms of the Agreement shall
control. All defined terms in this Assignment have the same meaning as set forth
in the Agreement.

            This Assignment binds and inures to the benefit of Assignor and
Assignee and their respective successors and assigns.

            This Assignment may be executed in any number of counterparts, and
each counterpart shall be deemed to be an original instrument and binding on the
signatory parties, but all such counterparts shall constitute but one
instrument. The parties further agree that for recordation purposes, the
signature pages from each such counterpart may be detached and compiled into one
composite original.



            IN WITNESS WHEREOF, this Assignment has been executed by the parties
hereto effective as of October 1, 2011.



[signatures on following page]

Exhibit B

Page 2 of 4



--------------------------------------------------------------------------------





WITNESSES:

__________________________________
Printed Name:                                                            


__________________________________
Printed Name:                                                            



__________________________________
Printed Name:                                                            


__________________________________
Printed Name:                                                            

ASSIGNOR:
MAINLAND RESOURCES, INC.


By:                                                    
Name:  Michael J. Newport
Title:    President


ASSIGNEE:
SKLAR EXPLORATION COMPANY L.L.C.


By:                                                    
Name:  David A. Barlow
Title:    President-Chief Operating Officer



 

 

Exhibit B

Page 3 of 4



--------------------------------------------------------------------------------





 

STATE OF TEXAS

COUNTY OF

)
) ss:
)



            The foregoing instrument was acknowledged before me on this ___ day
of November, 2011, by Michael J. Newport as the President of Mainland Resources,
Inc., a Nevada corporation, who further acknowledged that he, as such President
and with full authority, executed the same voluntarily for and as the act of
said corporation.

            (SEAL)

___________________________________
Notary Public in and for the State of Texas

My Commission Expires: ______________



STATE OF LOUSIANA

COUNTY OF

)
) ss:
)



            The foregoing instrument was acknowledged before me on this ___ day
of November, 2011, by David A. Barlow as the President-Chief Operating Officer
of Sklar Exploration Company L.L.C, a Louisiana limited liability company, who
further acknowledged that he, as such President and Chief Operating Officer and
with full authority, executed the same voluntarily for and as the act of said
company.

            (SEAL)

______________________________________
Notary Public in and for the State of Louisiana

My Commission Expires: _________________



Exhibit B

Page 4 of 4



--------------------------------------------------------------------------------



EXHIBIT "A"

LEASES AND LANDS

(Attached to Assignment and Conveyance of Oil, Gas and Mineral Leases
dated effective as of October 1, 2011, between
Sklar Exploration Company L.L.C., as Assignee and
Mainland Resources, Inc., as Assignor)



LEASES

Lease

Book/

Extension

S-T-R and Lessor

Date

Page

Bk/Page

SECTION 11-13N-14W







MARY GRIFFITH

5/15/2007

912/46



MICHAEL D. BURFORD

5/15/2007

912/54



CODY E. BURFORD

5/15/2007

912/58



FRANKLIN FARMS, LLC

8/20/2007

921/288



WILLIAM J. COLE, ET UX

8/20/2007

921/292



















SECTION 12-13N-14W







MICHAEL D. BURFORD

5/15/2007

921/54



CODY E. BURFORD

5/15/2007

912/58



Sybil G. Clarke & Harris G.(H&W)

5/17/2007

912/62



Old Farm, LLC

8/7/2007

919/231



Cornelia S. Morgan

8/7/2007

919/227



















SECTION 14-13N-14W







Carolyn Griffith Moffett

2/1/2008

934/33



Barbara Griffith Couch

2/1/2008

938/872



Lena Griffith Savarese

2/1/2008

935/647



Dana Griffith

2/1/2008

935/706



Janis Jane Griffith Figueroa

2/1/2008

933/635



Mary A. Edwards Griffith Usufruct, Deborah G. Griffith etal Naked Own

3/6/2008

937/727



Carolyn Patricia Lowrey

2/1/2008

934/166



John Perry Lowrey

2/1/2008

935/178



Luthur M. Upchurch

7/29/2005

852/162

ext. 931/9

Carolyn Griffith Moffett

2/1/2008

934/33



Barbara Griffith Couch

2/1/2008

938/872



Lena Griffith Savarese

2/1/2008

935/647



Dana Griffith

2/1/2008

935/706



Janis Jane Griffith Figueroa

2/1/2008

933/635



Mary A. Edwards Griffith Usufruct, Deborah G. Griffith etal Naked Own

3/6/2008

937/727



Exhibit A to Exhibit B

Page 1 of 3



--------------------------------------------------------------------------------





 

Carolyn Patricia Lowrey

2/1/2008

934/166



John Perry Lowrey

2/1/2008

935/178



George E. McGovern, Jr.

2/1/2008

933/268



Carolyn Griffith Moffett

2/1/2008

934/33



Barbara Griffith Couch

2/1/2008

938/872



Lena Griffith Savarese

2/1/2008

935/647



Dana Griffith

2/1/2008

935/706



Janis Jane Griffith Figueroa

2/1/2008

933/635



Mary A. Edwards Griffith Usufruct, Deborah G. Griffith et. al Naked Own

3/6/2008

937/727



Carolyn Patricia Lowrey

2/1/2008

934/166



John Perry Lowrey

2/1/2008

935/178



Patrick K. McGovern and Ramona B. McGovern

2/1/2008

934/381



Elsa Rocquin Mims

2/26/2008

935/594



















SECTION 15-13N-14W







Carolyn Griffith Moffett

7/11/2005

852/129



Barbara Griffith Couch

7/11/2005

852/126



Lena Griffith Savarese

7/11/2005

852/117

ext. 930/416

Dana Griffith

7/11/2005

852/120

ext. 938/872

Janis Jane Griffith Figueroa

7/11/2005

849/635

ext. 932/376

Mary A. Edwards Griffith et al

8/19/2005

855/611

ext. 930/792

Carolyn Patricia Lowrey

7/22/2005

854/708

ext. 938/872

John Perry Lowrey

7/22/2005

854/304

ext 930/222

Waylan R. Nattin, Sr.

6/16/2005

849/624

ext 934/166

Waylan R. Nattin, Jr

6/16/2005

849/624

ext 935/178

Rodney I. Nattin

6/16/2005

849/624

ext 931/12

Leslie Brent Moseley

7/11/2005

852/132

ext 931/12

Sandra Elizabeth Townson Phillips

6/28/2005

852/123

ext 931/12

Charles T. Odum, Jr

6/20/2005

854/294

ext 931/238

Desert Partners III, LP

3/14/2008

938/779

ext 930/529

Simeon K. Horton

3/14/2008

943/217

Ext 930/231

Ashley Tad Hillin

3/14/2008

940/398



















SECTION 16-13N-14W







Stevenson Douglas, L.L.C.

10/18/2007

927/156



Marjorie Stevenson Douglas

10/18/2007

927/156



Robert Dale Jones and Sharon H. Jones

11/30/2007

928/18



William J. Cole and Charleen M. Cole

10/12/2007

927/151



Betty C. Edwards

10/15/2007

925/552



Desert Partners III, LP

3/14/2008

938/779



Exhibit A

Page 2 of 3



--------------------------------------------------------------------------------





 

Simeon K. Horton

3/14/2008

943/217



Ashley Tad Hilin

3/14/2008

940/398



















SECTION 21-13N-14W







Desert Partners III, LP

3/14/2008

938/779



Simeon K. Horton

3/14/2008

943/217



Ashley Tad Hillin

3/14/2008

940/398



















SECTION 22-13N-14W







Desert Partners III, LP

3/14/2008

938/779



Simeon K. Horton

3/14/2008

943/217



Ashlety Tad Hillin

3/14/2008

940/398



Cody Hislope

3/3/2008

936/160



Terry Cole Jr

3/4/2008

936/156



Martin and Janice Lingle

3/4/2008

936/164



Jeremy and Tyra Blake

3/3/2008

938/317



























SECTION 7-13N-13W







Old Farm, LLC

8/29/2007

920/858



Cornelia S. Morgan

8/29/2007

920/862



Herbert Marshall Juergens

3/17/2008

938/600













Exhibit A

Page 3 of 3



--------------------------------------------------------------------------------



EXHIBIT "C"

(Attached to Assignment and Conveyance of Oil, Gas and Mineral Leases
dated effective as of October 1, 2011, between
Sklar Exploration Company L.L.C., as Assignee and
Mainland Resources, Inc., as Assignor)



RELEASE OF MORTGAGES, LIENS AND SECURITY INTERESTS



            THIS AGREEMENT is made and entered into this _____ day of November,
2011, to be effective as of October 1, 2011 (the "Effective Date"), by and
between Pierco Management, Inc., a British Columbia corporation, whose mailing
address is 666 Burrard Street, Suite 1240, Vancouver, British Columbia V6C 2X8,
Canada, herein represented by Brent Pierce, its duly authorized President
(hereinafter "Lender"), and Mainland Resources, Inc., a Nevada corporation,
whose mailing address is 21 Waterway Avenue, Suite 300, The Woodlands, Texas
77380, herein represented by Michael J. Newport, its duly authorized President
(hereinafter "Mainland").



RECITALS



            Mainland is currently indebted to Lender for funds heretofore
advanced to Mainland, which funds and all other obligations of Mainland in favor
of Lender are hereinafter referred to as the "Obligations.



            The Obligations are presently secured by one or more mortgages,
liens and financing statements encumbering some or all of the assets of
Mainland, which mortgages, liens and financing statements are hereinafter
collectively referred to as the "Encumbrances", which Encumbrances include,
without limitation to, that certain UCC Financing Statement filed on September
1, 2011 under Registry No. 16-6744 in the UCC Central Registry of the Louisiana
Secretary of State.



            In order to obtain funds for the purpose of paying off a portion of
the Obligations, Mainland has agreed to convey to Sklar Exploration Company,
L.L.C., a Louisiana limited liability company, whose mailing address is 401
Edwards Street, Suite 1601, Shreveport, Louisiana 71101 (hereinafter "Sklar")
all of Mainland's right, title and interest in and to all oil, gas and mineral
leases covering lands located in whole or in part within Sections 11, 12, 14,
15, 16, 21 and 22, Township 13 North, Range 14 West, and Section 7, Township 13
North, Range 13 West, DeSoto Parish, Louisiana (the "Subject Area"), and all
rights associated therewith, including all contract rights related thereto and
all production and proceeds of production therefrom, as said assets are more
particularly described in that certain Assignment and Conveyance of Oil, Gas and
Mineral Leases, from Mainland to Sklar, dated as of October 1, 2011, and
recorded under Registry No. ______________, in the Conveyance Records of DeSoto
Parish, Louisiana (the "Assignment"), all of which assets are collectively
referred to hereinafter as the "Assets".



Exhibit C

Page 1 of 4



--------------------------------------------------------------------------------



            As a condition of such sale, Sklar has required Mainland to obtain
the release of any and all Encumbrances affecting the Assets, effective as of
October 1, 2011, and Lender has agreed to grant such release.



AGREEMENT



            In consideration of the premises aforesaid, the mutual covenants and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:



1



            Lender hereby releases, discharges and cancels any and all
Encumbrances insofar and only insofar as they may affect or encumber the Assets,
or any portion thereof. Particularly, but without limitation thereto, Lender
agrees to amend partially, by appropriate filings in the UCC Central Registry of
the Louisiana Secretary of State, that certain UCC Financing Statement filed on
September 1, 2011, under Registry No. 16-6744 (the "UCC-1 Filing") insofar and
only insofar as the UCC-1 Filing covers and affects the Assets or any portion
thereof. Lender furthermore assigns to Sklar, as transferee of Mainland, any and
all rights in production from the Subject Area, or in the proceeds from the sale
thereof, heretofore assigned to Lender by Mainland.



2



            1.1     For the same consideration referenced above, Lender hereby
agrees to execute, acknowledge and deliver to Sklar such further instruments and
take such other action as may be reasonably requested in order to accomplish
more effectively the full and final release of the Encumbrances insofar as they
may now or hereafter affect the Assets.



3

            To the extent any of the Encumbrances has been recorded in the
public records of DeSoto Parish, Louisiana, Lender does hereby request,
authorize and direct the Clerk of Court for DeSoto Parish to cancel and erase
the inscription of such Encumbrance from the records of his office insofar as it
affects any of the Assets conveyed by Mainland to Sklar by the aforesaid
Assignment.



(signatures begin on the following page)

Exhibit "C"

Page 2 of 4



--------------------------------------------------------------------------------





 

            THUS DONE AND PASSED, before me, the undersigned Notary Public, and
in the presence of the undersigned witnesses, on this _____ day of November,
2011, to be effective as of the Effective Date.



WITNESSES:



_________________________________
Printed Name:______________________


__________________________________
Printed Name:_______________________

PIERCO MANAGEMENT, INC.





By: _____________________________
               Brent Pierce, President



 

______________________________________
NOTARY PUBLIC,

in and for British Columbia, Canada

Print Name:____________________________
My Commission Expires:_____________________



Exhibit "C"

Page 3 of 4



--------------------------------------------------------------------------------





            THUS DONE AND PASSED, before me, the undersigned Notary Public, and
in the presence of the undersigned witnesses, on this _____ day of November,
2011, to be effective as of the Effective Date.



WITNESSES:



_________________________________
Printed Name:______________________


__________________________________
Printed Name:_______________________

MAINLAND RESOURCES, INC.





By: _____________________________
           Michael J. Newport, President



 

______________________________________
NOTARY PUBLIC,
in and for the State of Texas

Print Name:______________________________
My Commission Expires:_____________________



Exhibit "C"

Page 4 of 4

